DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 08/05/2022.  Claims 1-3, 5-7, 10-11, 13, and 16-20 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities: Lines 3-4 state, “…a bottom slot running between and transecting a first and second ends of the vehicle attachment component…”  It is believed that the term “a” should be removed for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-11, 13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 states: “…a plurality of telescoping sections comprising a last of the plurality of telescoping sections that is larger in diameter for nesting the other of the plurality of telescoping sections…”  It is unclear how a plurality of telescoping sections comprises a last of the plurality of telescoping sections.  For Examination purposes, the claim will be interpreted as reciting where the plurality of telescoping sections telescope within each other.  Correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnes et al. (U.S. Pat. 7878139) in view of Cochran (U.S. Pat. 2467294).
Regarding claim 1, Karnes teaches a signaling device 1 for use with a vehicle (as shown in Fig. 1), the signaling device 1 comprising: a vehicle attachment component 2 comprising a bottom slot running between and transecting first and second ends of the vehicle attachment component 2 (as shown in Fig. 9 below); and a warning component 8 
With regards to claim 1, Karnes is discussed above, and fails to teach where an extendable component is pivotally connected to the vehicle attachment component 2 that rotates horizontally away from the vehicle parallel to the ground.  Cochran teaches a device for use with a vehicle, comprising a vehicle attachment component 15, and an extendable component 33,44,50,56 pivotally connected to the vehicle attachment component 15 that rotates horizontally away from the vehicle parallel to the ground (as seen in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal device of Karnes with the extendable component of Cochran, in order to provide a mounting means, which would make possible substantially universal adjustment of the device, and which would allow the device to be held in any desired position, as taught to be desirable by Cochran (see discussion in col. 1, lines 6-11).  
Regarding claim 2, Karnes teaches the signaling device 1, where the vehicle attachment component 2 is attachable to a window 3 of the vehicle (as seen in Fig. 1).
Regarding claim 3, Cochran teaches the signaling device, where the extendable component 33,44,50,56 is at least partially telescoping (as discussed in col. 3, lines 53-56).
Regarding claim 5, Karnes teaches the signaling device 1, where the warning component 8 comprises at least one visual indicator (as seen in Fig. 1).
Regarding claim 6, Karnes teaches the signaling device 1, where the warning component 8 is a flag (as discussed in col. 3, lines 66-67).


    PNG
    media_image1.png
    845
    561
    media_image1.png
    Greyscale


Claim(s) 7, 10-11, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnes et al. in view of Cochran, and further in view of Bradley (U.S. Pat. 7637226).
	Regarding claim 7, Karnes teaches a signaling device 1 for use with a vehicle (as shown in Fig. 1), the signaling device 1 comprising: a vehicle attachment component 2 comprising a bottom slot running between and transecting a first and second ends of the vehicle attachment component 2 (as seen in Fig. 9 below) and a window engaging element 11 positional within the bottom slot for frictionally engaging a window 3 of the vehicle (as seen best in Fig. 7); and; a warning component 8.
Cochran teaches a device for use with a vehicle, comprising a vehicle attachment component 15, and an extendable component 33,44,50,56 pivotally connected to the vehicle attachment component 15 the extendable component 33,44,50,56 comprising a first arm 44 connected to the second end of the vehicle attachment component 15 rotatable approximately 90 degrees horizontally outward and a second arm 50 pivotally connected to the first arm 44, the second arm 50 rotatable outward approximately 180 degrees from the first arm 44 (as seen in Figs. 1-2), and a telescoping section 56, which extends from the second arm 50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal device of Karnes with the extendable component of Cochran, in order to provide a mounting means, which would make possible substantially universal adjustment of the device, and which would allow the device to be held in any desired position, as taught to be desirable by Cochran (see discussion in col. 1, lines 6-11).
Further regarding claim 7, Karnes and Cochran are discussed above, and fail to teach where the extendable component comprises a plurality of telescoping sections that telescope within each other.  Bradley teaches a signaling device 10 comprising a vehicle attachment component 20, a warning component 26, and a plurality of telescoping sections 22-24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling device of Karnes and Cochran with the plurality of telescoping sections of Bradley, in order to enable the device to be compressed for easy storage, as taught to be desirable by (col. 5, lines 10-12).  
Regarding claim 10, Karnes teaches the signaling device 1, where the vehicle attachment component 2 comprises a swivel connector 16-20 for connecting the vehicle component 2 to the first arm (as seen in Fig. 9).
Regarding claim 11, Cochran teaches the signaling device, where the first arm 44 is a fixed length (as seen in Figs. 1-2).
Regarding claim 13, Cochran teaches the signaling device, where the first arm 44 and the second arm 50 are pivotally connected via a second swivel connector 54.
Regarding claim 16, Karnes teaches the signaling device 1, where the warning component 8 comprises at least one visual indicator (as seen in Fig. 1).
Regarding claim 17, Karnes teaches the signaling device 1, where the at least one visual indicator 8 is pictorial (as discussed in col. 1, lines 11-12).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Cochran and Bradley as applied to claim 7 above, and further in view of Durkin (U.S. Pub. 20070283875).
Regarding claim 18, Karnes, Cochran, and Bradley are discussed above, and teach the signaling device.  However, Karnes, Cochran, and Bradley fail to explicitly teach where the at least one visual indicator 8 is reflective.  Durkin teaches an emergency signaling system comprising a warning component 26, which is reflective (as discussed in para. [0047], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the warning component of Karnes, Cochran, and Bradley with the reflective warning component of Durkin, in order to provide a signaling system that allows for maximum visibility while in use, as taught to be desirable by Durkin (see discussion in para. [0010], lines 5-8).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnes and Cochran.
Concerning method claim 19, in view of the structure disclosed by Karnes and Cochran above, the method of operating the device would have been obvious, since Karnes and Cochran’s signaling device provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Karnes and Cochran is capable of performing the claimed process.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnes and Cochran, as applied to claim 19 above, and further in view of Durkin.
Concerning method claim 20, in view of the structure disclosed by Karnes, and Cochran above, the method of operating the device would have been obvious, since Karnes and Cochran’s signaling device provides the same structure as the device described in the specification.  Durkin teaches an emergency signaling system comprising a warning component 26, which is reflective (as discussed in para. [0047], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the warning component of Karnes, Cochran, and Bradley with the reflective warning component of Durkin, in order to provide a signaling system that allows for maximum visibility while in use, as taught to be desirable by Durkin (see discussion in para. [0010], lines 5-8).
The Examiner submits that it can be assumed that the device of Karnes, Cochran, and Durkin is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Karnes et al., Cochran, Bradley, and Durkin above, the Examiner submits the Notice of References Cited (PTO-892).  This notice cites references drawn to mounting devices, that are capable of being attached to vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        12-Oct-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632